Citation Nr: 0413999	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  00-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as multiple sclerosis or an undiagnosed 
illness.

2.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
July 1992.  According to his DD Form 214, he also had 
approximately seven months of additional active service.  
Service in Southwest Asia is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2003.

In December 2003, the veteran submitted to the Board 
additional medical evidence without a waiver of initial RO 
consideration.  The Board notes in passing that the veteran 
has not been notified as to when his case was certified to 
the Board.  

The Board also notes that the December 1998 rating decision 
from which the current appeal originates denied entitlement 
to an increased rating for low back disability.  In response 
to the veteran's disagreement with all issues decided in the 
referenced rating decision, the RO issued him a statement of 
the case in February 2000 addressing, inter alia, the issue 
of entitlement to an increased rating for low back 
disability.  In his VA Form 9 submitted in March 2000, the 
veteran specifically limited his appeal to those issues 
listed on the title page of this action.  Thereafter, no 
pertinent communication was received from the veteran or his 
representative concerning his low back claim.  The Board 
consequently concludes that the veteran is not seeking 
appellate review of the December 1998 rating decision to the 
extent that the rating decision denied entitlement to an 
increased rating for low back disability.

In a statement dated in November 1999, the veteran raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for post-traumatic 
stress disorder.  This matter is therefore referred to the RO 
for appropriate action. 

The Board notes that relevant medical evidence was associated 
with the claims folder subsequent to the issuance of the 
February 2003 supplemental statement of the case.  In 
November 2003, a October 2003 medical opinion by Dr. D.S. was 
received.  This evidence is pertinent to the veteran's claim 
for service connection for a neurological disorder.  Review 
of the record further reveals that the RO has not yet 
considered this evidence.  However, in light of the award of 
service connection for a neurological disorder, which is 
discussed below, the Board finds that a remand of the newly 
received evidence to the RO is not necessary and the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The issue of entitlement to an increased disability rating 
for chronic bronchitis is addressed in the remand at the end 
of this action.


FINDING OF FACT

The veteran has multiple sclerosis which originated in 
service and first manifested within seven years of his 
discharge from service.  


CONCLUSION OF LAW

A neurological disorder was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The record reflects that the veteran was provided with notice 
of the December 1998 rating decision which denied entitlement 
to service connection for the disability at issue.  The 
veteran was provided with a statement of the case in February 
2000 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
regarding the issue of entitlement to service connection for 
neurological disability, a rating decision dated in December 
1998 denied entitlement to service connection.  Only after 
that rating action was promulgated did the AOJ, in May 2003, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  The Board nevertheless finds, given the 
disposition of the claim as described below, that the veteran 
has not been prejudiced by the defect in the timing of the 
notice.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran or otherwise indicated by 
the record were obtained by the RO.  In addition, the veteran 
has been afforded several VA examinations in connection with 
his claim.  In any event, given the disposition of the claim 
for service connection described below, the Board finds that 
the veteran has not been prejudiced by any failure to assist 
him in obtaining any records or medical opinions in support 
of his claim.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that the veteran was treated on 
numerous occasions throughout service for diarrhea usually 
attributed to gastroenteritis.  In October 1979 he complained 
of symptoms including facial numbness and was diagnosed with 
gastritis.  In November 1982 he presented with complaints of 
fatigue and was diagnosed with rule out upper respiratory 
infection.  He was treated in October 1984 for body aches and 
diarrhea attributed to an immunization reaction.  The records 
show that while hospitalized in December 1991 in connection 
with a Medical Evaluation Board, the veteran reported 
symptoms including dizziness and paresthesia affecting his 
hands; neurologic examination and diagnostic studies were 
negative for any abnormal results.  At his examination for 
discharge, the veteran reported a history of right leg 
cramps, fatigue and dizziness since a bout of pneumonia.  
Neurologic examination was negative for any abnormalities.  
An electrocardiogram was positive for an abnormal T-wave.  
The veteran separated from service in July 1992. 

Service personnel records show that the veteran had training 
as an emergency medical technician, and performed sick call 
and minor treatment.

VA treatment records on file dated from April 1993 to March 
2000 show that the veteran worked for a time as a nurse's 
assistant.  Reports dated in 1993 document the presence of 
diminished right lower extremity reflexes and complaints of 
fatigue, chronic diarrhea and cramping.  Treatment reports 
dated in 1994 record complaints of fatigue and show that the 
veteran was hospitalized in June 1994 for dizziness, weakness 
and muscle spasms.  He was also noted to have sinus 
bradycardia, but neurologic examination was negative for any 
abnormalities.  Treatment records dated in 1995 show 
complaints of fatigue, body aches and blurred vision, as well 
as right lower extremity paresthesias.  In August 1997, the 
veteran was considered to have an early case of multiple 
sclerosis, with mild weakness affecting his right side and 
complaints of fatigue and lightheadedness.

On file is the report of a VA Persian Gulf War Protocol 
examination conducted in June 1993, at which time the veteran 
reported symptoms including muscle twitching and diarrhea.  
He indicated that the twitching primarily affected his legs 
and arms, and started in 1992.

Of record is the report of an April 1994 VA examination, at 
which time physical examination disclosed the presence of 
mild weakness of the right lower extremity with possible L5 
radiculopathy.  Psychological testing in April 1994 was 
consistent with malingering.

On file are private medical records dated from October 1995 
to August 2002.  Medical records dated in October 1995 show 
that the veteran presented with walking difficulties, 
unilateral paralysis and shaking, and blurred vision.  When 
seen the next month, his symptoms were considered suggestive 
of a demyelinating disease.  A lumbar puncture in 1996 was 
positive for oligoclonal banding and physical examination 
disclosed the presence of pinprick loss to the right side of 
the face, hyporeflexia, and give-way weakness of the right 
upper and lower extremities.  The treating physician 
concluded that while the veteran possibly had multiple 
sclerosis, a diagnosis of subtle Devic's disease was more 
appropriate at that time.  Another treating physician was 
unconvinced that the veteran had a demyelinating disease, 
suggesting that additional studies were warranted, and that a 
conversion reaction should be considered.  Later treatment 
records show that while a January 1997 Magnetic Resonance 
Imaging (MRI) study of the veteran's brain was unremarkable, 
a July 2000 MRI study demonstrated findings suggestive of 
multiple sclerosis.  The records show that the veteran's 
treating physicians since 1997 believed that he has multiple 
sclerosis, and show that he was scheduled for home care 
services based on a diagnosis of multiple sclerosis, and 
prescribed a motorized wheelchair.  The records show that he 
continued to experience symptoms including right-sided 
weakness and numbness, as well as blurring of vision and poor 
memory.

On VA examination in February 1996, no neurological deficits 
were identified, and the veteran's memory was considered 
good.

In an August 1996 statement, D.S.S., M.D., indicated that the 
veteran's symptoms and laboratory study results suggested the 
possibility of multiple sclerosis.  In a February 1997 
statement, Dr. D.S.S. indicated that the veteran had a 
progressive neurologic condition believed to be multiple 
sclerosis.  He cautioned that the veteran's problems were not 
entirely explained by that diagnosis.

On file is the report of a March 1997 VA examination of the 
veteran, at which time he reported noticing right eye 
twitching and blurring of vision in service, as well as leg 
twitching, fatigue and hand tremors.  He indicated that he 
now experienced fatigue, depression and lightheadedness, as 
well as right-sided weakness and decreased control of his 
bladder.  Physical examination was normal except for give-way 
weakness on the right.  The examiner concluded that the 
veteran did not meet the criteria for definite multiple 
sclerosis, although the possibility of multiple sclerosis was 
not excluded.  The examiner also concluded that the veteran 
showed evidence of symptom embellishment.

The report of an August 1997 VA psychiatric examination 
discloses that the veteran evidenced memory impairment to 
testing.  The report of September 1997 VA neurologic 
examination of the veteran documents his complaints of 
weakness, diffuse body aches, lightheadedness, diarrhea, and 
a tremor.  Following physical examination, the examiner 
concluded that the veteran did have neurologic dysfunction, 
and possibly had multiple sclerosis.  The examiner also 
concluded that it was unclear if memory impairment was 
present, that the etiology of the claimed body aches and 
diarrhea was unclear, that the lightheadedness might be 
associated with multiple sclerosis, and that the veteran 
evidenced no tremor.

On file are records from the Social Security Administration 
(SSA) which indicate that the veteran is considered disabled 
by that agency on account of, inter alia, a progressive 
neurological disorder that was probably multiple sclerosis. 

The veteran was afforded a VA neurological examination in 
July 1998, at which time he reported a history of right-sided 
weakness.  Physical examination was normal except for the 
presence of decreased sensation on the right side.  The 
examiner concluded that the neurological examination was 
within normal limits, suggesting the absence of multiple 
sclerosis.  The examiner also concluded that a diagnosis of 
multiple sclerosis was not supported by any evidence in the 
record.

When examined by VA in August 1998, the veteran reported 
experiencing chest spasms and muscle fasciculations.  
Physical examination was normal except for subtle right-sided 
weakness, and the examiner concluded that the veteran had 
multiple sclerosis.

In a March 2000 statement, the veteran indicated that he was 
experiencing symptoms including fatigue, dizziness, right-
sided paresthesias, memory loss, muscle spasms, diarrhea, 
constipation, double vision, and a low pulse rate.

On file is the report of an October 2002 VA examination of 
the veteran, at which time he reported symptoms including 
fatigue, constipation, diarrhea, cramping and spasm of his 
extremities, right-sided weakness, visual problems, dizziness 
and memory loss.  Physical examination disclosed the presence 
of weakness in his right upper and lower extremities.  The 
examiner diagnosed right-sided hemiparesis, which he 
concluded was most likely secondary to multiple sclerosis.  
The examiner also indicated that the veteran's symptoms of 
fatigue, dizziness, and memory deficits could be secondary to 
either multiple sclerosis or to Persian Gulf War Syndrome.

The veteran was afforded a VA neurological examination in 
January 2003, at which time he complained of spasms affecting 
his right arm and leg, and sometimes the extremities on his 
left side.  He also reported experiencing episodic right-
sided numbness and weakness, as well as blurred vision and 
difficulty walking.  Physical examination was normal except 
for subjective numbness affecting the right side, and 
drifting of the right upper extremity on motor examination 
which the examiner believed had a functional quality.  The 
examiner concluded that while the symptoms of numbness, 
weakness, spasms and blurred vision were consistent with 
multiple sclerosis, the veteran did not in fact have multiple 
sclerosis, and that his symptoms were consistent with other 
neurological disorders and even some non-neurologic 
disorders.  The examiner indicated that the evidence did not 
support the presence of an upper motor neuron lesion.  The 
examiner did conclude, however, that the veteran symptoms 
appear to have begun in service and were consistent with 
symptoms other veterans had reported after returning from the 
Persian Gulf.

At the veteran's October 2003 hearing before the undersigned, 
he testified that he first experienced fatigue, diarrhea, 
muscle spasms and twitching, memory deficits, right-sided 
numbness, and neck and eye pain in service, and that he 
continued to experience symptoms such as numbness and trouble 
walking.  He argued that his symptoms were due either to 
multiple sclerosis or to Persian Gulf War Syndrome, and he 
indicated his prior treating physician believe that he had 
multiple sclerosis.  The veteran's spouse testified as to her 
observations of the veteran's symptoms.

In an October 2003 statement, Dr. D.S.S. indicates that the 
neurologic symptoms the veteran experienced in service were 
"concurrent" with his diagnosis of multiple sclerosis and 
those symptoms he currently experienced.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service incurrence of multiple sclerosis 
during wartime service may be presumed if it is manifested to 
a compensable degree within seven years of the veteran's 
discharge from service, and service incurrence of an organic 
disease of the nervous system during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service medical records show that shortly before his 
discharge the veteran reported symptoms including dizziness, 
fatigue, hand paresthesia, and right leg cramps, and that an 
electrocardiogram was abnormal.  Although neurologic 
examinations at the time were normal, records since 1993 and 
1994 show continued complaints of fatigue, weakness, muscle 
spasms and chronic diarrhea.  In 1995, the veteran's private 
physicians considered the possibility that he had a 
demyelinating disease, and by 1997, his treating VA and 
private physicians believed that his claimed symptoms were 
due to multiple sclerosis.  While diagnostic studies of the 
veteran's brain in 1997 were unremarkable, similar diagnostic 
studies in July 2000 were suggestive of the presence of 
multiple sclerosis.  The Board notes that the August 1998 and 
October 2002 VA examiners concluded that the veteran did have 
multiple sclerosis, and that the September 1997 VA examiner 
found that the veteran possibly had multiple sclerosis, but 
that in any event the veteran definitely had some type of 
neurologic dysfunction.   
 
Although the March 1997, July 1998 and January 2003 VA 
examiners concluded that the veteran did not have multiple 
sclerosis, the record reflects that the veteran was largely 
asymptomatic at the time of those examinations, and that none 
of the examiners had access to the July 2000 MRI studies of 
the veteran's brain supporting the presence of multiple 
sclerosis.  In any event, the Board points out that the March 
1997 examiner did not exclude the possibility that the 
veteran had multiple sclerosis, and the January 2003 examiner 
admitted that regardless of whether the veteran had multiple 
sclerosis, the veteran's claimed symptoms began in service.  
The Board finds that the opinions of the private physicians 
and August 1998 and October 2002 VA examiners are of greater 
probative value than the opinions of the March 1997, July 
1998 and January 2003 VA examiners, particularly because the 
diagnostic studies on file as a whole support the favorable 
opinions.  

The Board acknowledges that the veteran has several 
disabilities which could account for some of his symptoms.  
Service connection is in effect for residuals of a herniated 
nucleus pulposus which at times has been associated with 
radiculopathy affecting the right lower extremity.  Moreover, 
the veteran was treated on several occasions in service for 
diarrhea attributed mainly to gastroenteritis, and he is 
thought to possibly have a conversion reaction accounting for 
other symptoms.  The Board nevertheless points out that the 
veteran's symptoms such as fatigue, dizziness, right-sided 
paresthesias, memory loss, muscle spasms, diarrhea, 
constipation, and double vision have been attributed by his 
treating private physicians to multiple sclerosis.  The Board 
also notes that the October 2002 VA examiner indicated that 
at least the fatigue, dizziness, and memory deficits would be 
due to multiple sclerosis.  Moreover, Dr. D.S.S. specifically 
concluded that the symptoms the veteran experienced shortly 
before his discharge were consistent with his current 
diagnosis of multiple sclerosis and the associated symptoms 
he currently experienced.  In any event, to the extent that 
some of the veteran's claimed symptoms are not accounted for 
by a diagnosis of multiple sclerosis, the Board points out 
that the January 2003 VA examiner in particular concluded 
that whatever the underlying cause for the neurological 
dysfunction, the disorder originated in service.

In short, the veteran's treating private and VA physicians 
have diagnosed him with multiple sclerosis within seven years 
of his discharge from service, and have essentially concluded 
that the symptoms he experienced shortly before his discharge 
represented the onset of multiple sclerosis.  In addition, 
the record shows that his disorder has been symptomatic for a 
number of years, and the Board points out that a minimum 30 
percent evaluation is assignable for multiple sclerosis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8018 (2003).  The Board 
accordingly finds that the evidence supporting the claim for 
service connection for a neurologic disorder, diagnosed as 
multiple sclerosis, is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for a neurologic disorder.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

The Board notes in passing that the veteran has argued that 
if his claimed symptoms are not attributable to a diagnosed 
disorder originating in service, then the symptoms are part 
of an undiagnosed illness, warranting service connection 
under the provisions of 38 C.F.R. § 3.317.  Given that the 
evidence of record, including the opinions of various private 
and VA physicians, shows that the symptoms claimed by the 
veteran in his March 2000 statement are attributable to a 
diagnosed disorder, namely multiple sclerosis, the Board 
concludes that the provisions of 38 C.F.R. § 3.317 are not 
for application.


ORDER

Entitlement to service connection for a neurological disorder 
is granted.



REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

Briefly, the veteran contends that the rating assigned his 
service-connected chronic bronchitis does not accurately 
reflect the severity of that disability.  

The record reflects that the veteran was afforded a VA 
examination in connection with his claim in February 1996, at 
which time the examiner noted, in an addendum, that pulmonary 
function studies had been performed, and showed a Forced 
Expiratory Volume in one second (FEV-1) of 75 percent of 
normal; the examiner did not relate any findings with respect 
to the ratio of FEV-1 to Forced Vital Capacity, or as to 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method, other than to state that the remainder 
of the pulmonary function tests were unremarkable.  Notably, 
the report of the February 1996 pulmonary function tests are 
not of record.  Moreover, none of the VA examinations on file 
since February 1996 have included pulmonary function testing 
of the veteran, although the report of an August 2001 private 
pulmonary function test is on file.

Under the circumstances, and particularly as the veteran's 
representative, in July 2003, specifically requested 
additional pulmonary function testing of the veteran, the 
Board is of the opinion that further VA examination of the 
veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim for an 
increased rating for chronic 
bronchitis.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should obtain the results of the 
February 1996 VA pulmonary function 
tests of the veteran performed in 
connection with the February 1996 VA 
examination.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
pulmonary examination to determine 
the extent and severity of the 
veteran's chronic bronchitis.  All 
indicated studies, including 
pulmonary function testing, should 
be performed and all findings should 
be reported in detail.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this remand, should be made 
available to the examiner for 
review.  

4.  Thereafter, the RO should 
readjudicate the issue of 
entitlement to a disability 
evaluation in excess of 30 percent 
for chronic bronchitis.  If all the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran 
and his representative.  The case 
should then be returned to the Board 
if otherwise in order.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



